Detailed Action
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the claim amendment filed August 5, 2020. 
Claims 1, 4-7 & 10- 13 are pending.
Claims 1, 4-7 & 10- 13 have been examined.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-7 & 10- 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, Claims 1,4-6 are directed to a method and  Claims 7, 10-13 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 1, 4-7 & 10- 13 recite series of steps for generating a postmark for a mail piece, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as commercial or legal interactions (e.g. agreements in the form of contracts; legal obligations). 

The limitations that set forth the abstract idea are:
receiving, from a requestor, a request for a printed barcode, the request received via a network interface over an electronic network and the request including a weight of a mail piece;
decoding the request, determining, from the decoded request: 
an identifier of the requestor, an identifier of a user of the requested barcode, and one or more physical parameters the mail piece, the one or more physical parameters including the weight of the mail piece; 
generating electronic data corresponding to the requested barcode; 
associating the electronic data corresponding to the requested barcode with the requestor, the user, and the one or more physical parameters of the mail piece in a data store; 
generating a response message comprising the electronic data corresponding to the requested barcode; 
transmitting , the response message to the requestor via the electronic network; 
printing the requested barcode […]; 
generating an electronic postmark based on the request for the printed barcode, the generated electronic postmark including the one or more physical parameters of the mail piece and the electronic data corresponding to the requested barcode in a payload of the generated electronic postmark; 
associating the electronic postmark with the electronic data corresponding to the requested barcode; and 
storing the association in a data store.

The noted above limitations are directed to the general concept of generating an electronic postmark based on a request, the generated electronic postmark including the one or more physical parameters of the mail piece and the electronic data corresponding to the request, which is a method of organizing a human activity such as commercial or legal interactions (e.g. agreements in the form of contracts; legal obligations). Additionally, the noted above limitations can also be implemented manually/mentally (e.g. using a pen and paper) and without the use of a machine. 
                                                                                                                                                                                                       
The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claim elements in addition to the abstract idea are:
a barcode printer; 
The barcode printer does not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.
The barcode printer is recited at a high level of generality, and comprises only a microprocessor and memory to simply print data.

Additionally, ¶ [0089] of the application as filed states that the invention can implemented using well-known computing  systems, environments, and/or configurations (e.g. general-purpose computers). 

Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Furthermore, the barcode printer, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations 
The use of the barcode printer to print a barcode is insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g). 
The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the barcode printer to perform the generic computer functions of printing, amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims further recite acts/functions that can be implemented manually or using a generic compute, these acts/functions include: generating a barcode, determining an identifier, incrementing a serial number and generating electronic data.  The dependent claim do not recite additional elements that transform the abstract idea into a practical application.
Accordingly, claims 1, 4-7 & 10- 13 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, 4-7 & 10- 13  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, for example, recites the limitation “a request for a printed barcode” which renders the claim indefinite. Claim 1, further recites “printing the requested barcode” which contradicts with the request for an already “printed barcode.” Appropriate correction is required.

Claim 1, for example, recites the limitation “generating an electronic postmark…based on the request for the printed barcode” which renders the claim indefinite. The phrase the printed barcode” lacks sufficient antecedent basis in the claim. It would be unclear to a person of ordinary skill in the art whether the phrase “the printed barcode” refers to “printed barcode” in the receiving limitation or whether it refers to the “printed barcode” in the printing limitation. Appropriate correction is required.

Claim 1, for example, recites the limitation “in a payload of the generated electronic postmark” which renders the claim indefinite. It’s unclear to a person of ordinary skill in the art whether the phrase refers to. In other words, it’s unclear what data is being in payload of the generated electronic postmark. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5, 7, 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kara (US 20120232970 A1) (“Kara”) in view of Campbell et al (US 7797543 B1) (“Campbell”) and further in view of Choi et al (US 20110035337 A1) (“Choi”). 

As to claims 1 & 7, 
receiving, from a requestor, a request for a printed barcode (e.g. postage request), the request received via a network interface over an electronic network and the request including a weight of a mail piece (¶¶ [0019],  [0025], [0039], [0004], [0070], [0077]);
decoding the request, determining, from the decoded request (e.g. parsing the request): 
an identifier of the requestor (¶¶ [0039], [0077]), 
an identifier of a user of the requested barcode (¶¶ [0039], [0077]),, and
 one or more physical parameters the mail piece, the one or more physical parameters including the weight of the mail piece (¶¶ [0039], [0077]); 
generating electronic data (e.g. instructions for generating postage indicia) corresponding to the requested barcode (¶¶  [0039],  [0077]); 
associating the electronic data corresponding to the requested barcode with the requestor, the user, and the one or more physical parameters of the mail piece […]  (¶¶ [0039],[0034], [0040], [0062], [0063], [0077]); 
generating a response message comprising the electronic data corresponding to the requested barcode; 
transmitting , the response message (e.g. message including instructions for generating postage indicia)  to the requestor via
printing the requested barcode using a barcode printer (¶¶ [0075],[0077], [0040]); 


Kara does not expressly disclose associating the barcode with the requestor, the user, and the one or more parameters associated with the mail piece in a data store. 

Campbell, however, clearly discloses associating the barcode with the requestor, the user, and the one or more parameters (data structures) associated with the mail piece in a data store (col. 4, lines 21-31; col. 5, lines 21-65, col. 10, lines 27-42; fig. 3A & related text). 

Campbell further discloses physical parameters included in the EPM data structure including time and date stamp 810, obtained from time module 625 (col. 12, lines 4-18).

It would have been obvious to a person of ordinary skill in the art to modify Kara’s teachings to include the function of associating data in a database, as disclosed by Campbell, to allow verifying transactions using the associated data thereby preventing fraudulent transactions. 


Kara does not disclose:
generating an electronic postmark based on the request for the printed barcode, 
the generated electronic postmark including the one or more physical parameters of the mail piece and the electronic data corresponding to the requested barcode in a payload of the generated electronic postmark; 
associating the electronic postmark with the electronic data corresponding to the requested barcode; and 
storing the association in a data store.

Campbell, however, discloses:
generating an electronic postmark based on a request (col. 3, lines 16-44). 
the generated electronic postmark including the one or more parameters of the [message data] and the electronic data corresponding to the request […] (col. 4, lines 21-31; col. 5, lines 21-65, col. 10, lines 27-42; col. 12, lines 4-18; fig. 3A & related text), 
associating the electronic postmark with the [message data] corresponding to the request (col. 4, lines 21-31; col. 5, lines 21-65, col. 10, lines 27-42; fig. 3A & related text).; and 
storing the association in a data store (col. 4, lines 21-31; col. 5, lines 21-65, col. 10, lines 27-42; fig. 3A & related text).

It would have been obvious to a person of ordinary skill in the art to modify Kara’s teachings to use a generate, associate and store a postmark based on a request, as disclosed by Campbell, to allow verifying transactions using parameters in the request thereby preventing fraudulent transactions. 

Kara/ Campbell does not disclose: 
the generated electronic postmark including the one or more physical parameters of the mail piece and the electronic data corresponding to the requested barcode in a payload of the generated electronic postmark; 

Choi, however, discloses, the generated electronic postmark including the one or more physical parameters of the mail piece and the electronic data corresponding to the requested barcode in a payload (e.g. message) of the generated electronic postmark (¶ [0012], [0039], claim 6; figs. 5-7) ; 

It would have been obvious to a person of ordinary skill in the art to modify Kara’s teachings to include different data/parameters in a postmark, as disclosed by Choi, to allow verifying more transactions using different authentication data thereby enhancing authentication. 

The examiner further notes that the following limitations have been considered but are given less patentable weight because the limitations have been interpreted as non-functional limitations that are not positively claimed:
weight
barcode 
an identifier of the requestor 
an identifier of a user 
one or more parameters
postmark,
electronic data

The noted above limitations are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited steps would be performed the same regardless of the data of the barcode/postmark.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).


As to claims 5 & 12, Kara/ Campbell/ Choi discloses as shown above.
Kara further discloses wherein the one or more parameters associated with a mail piece includes sender address information, return address information, destination address information, and mail piece dimension information (¶¶ [0074], [0077]).

As to claim 11, Kara/ Campbell/ Choi discloses as shown above.
Kara further discloses wherein the request includes sender information, and wherein the sender information includes one or more of a sender name, sender email address, and an indication of whether the sender is qualified for hazardous materials (¶¶  [0074], [0077]).

Claims 4 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kara in view of Campbell in view of Choi and further in view of Whitehouse (US 20130198060 A1) (“Whitehouse”).

As to claims 4 & 10, Kara/ Campbell/ Choi discloses as shown above.
Kara does not disclose wherein the requested barcode comprises an intelligent mail package barcode (IMPB).

Whitehouse, however, clearly discloses wherein generating the requested barcode comprises generating an intelligent mail package barcode (IMPB) (¶ [0040]).

It would have been obvious to a person of ordinary skill in the art to modify Kara’s teachings to use intelligent mail package barcode (IMPB), as disclosed by Whitehouse, to comply with the general barcode specification implemented by USPS. 

Claims 6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kara in view of Campbell in view of Choi and further in view of USPS (Barcode, Package, Intelligent Mail® Specification, Dec. 29, 2011, Rev E) (“USPS IMPB Specification”)

As to claims 6 & 13, Kara/ Campbell/ / Choi discloses as shown above.
Kara does not disclose
generating a ten digit intelligent mail package barcode (IMPB); 
determining an instance indicating a computer system comprising the server; 
incrementing a serial number; and 
generating the electronic data associated with the requested barcode to comprise the intelligent mail package bar code, the serial number, the provider identifier, and the instance. 

USPS IMPB Specification, however, discloses: 
generating a ten digit intelligent mail package barcode (IMPB) (page 1, Section 1.4; Section 2.5.1.7); 
determining an instance indicating a computer system comprising the server (page 4, Section 2.5.1.1); 
incrementing a serial number (page 4, Section 2.5.1.9); and 
generating the electronic data associated with the requested barcode to comprise the intelligent mail package bar code, the serial number, the provider identifier, and the instance (pages 4-5, Section 2.5). 

It would have been obvious to a person of ordinary skill in the art to modify Kara’s teachings to use intelligent mail package barcode (IMPB) format, as disclosed by USPS IMPB Specification, to comply with the general barcode specification implemented by USPS.   

The examiner further notes that the following limitations have been considered but are not given patentable weight because the limitations have been interpreted as non-functional limitations that are not positively claimed:
ten digit intelligent mail package barcode,
the international package bar code,
the serial number, 
the provider identifier, and
the instance

The noted above limitations are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The requesting, and generating the barcodes steps would be performed the same regardless of the data of the barcode.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Claim Interpretation
Examiner finds that because the claims are indefinite under 35 U.S.C. §112 (b)paragraph, it is impossible to properly construe claim scope at this time. However, in accordance with MPEP §2173.06 and the USPTO's policy of trying to advance prosecution by providing art rejections even though these claims are indefinite, the claims are construed and the prior art is applied as much as practically possible. 
 
Claims 11 and 12 both recites "wherein" clauses that recites a step with no additional structural features which result in a structural difference between the claimed 

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

Response to Arguments
Applicant’s arguments with respect to at least claim 1 have been considered but are moot in view of the new grounds of rejection. 
Rejections Under 35 U.S.C. § 103

Applicant argues (page 8)
The Office Action cites to Campbell as disclosing “generating an electronic postmark based on the one or more parameters associated with the mail piece in response to the request” {Office Action, p. 6). Applicant respectfully disagrees. Applicant submits that Campbell describes systems and methods only for authenticating electronic messages. See Campbell, Abstract. Campbell discloses that the EPM system “creates a tag or ‘digest’ from the electronic message”, where the “digest is a digitally compressed representation unique to the electronic message”. Id., col. 3, ll. 30-32. The cited disclosure in the Office Action relates to authenticating electronic messages. However, the Office Action fails to identify where Campbell describes generating an electronic postmark based on a request received for a printed barcode for application to a mail piece and that the generated electronic postmark includes physical parameters of the mail piece and electronic data corresponding to the requested barcode in the payload of the electronic postmark. In fact, the Office Action does not identify any disclosure in Campbell regarding generating any information in response to a request for a printed barcode or relating to physical parameters of any mail piece. Thus, 

The Examiner, however, respectfully disagrees. 
Kara discloses physical parameters such as weight (¶ [0025]). Campbell further discloses physical parameters included in the EPM data structure including time and date stamp 810, obtained from time module 625 (col. 12, lines 4-18).
The examiner notes that physical parameters such as weight are just merely data. So whether the parameters are for weight data as in Kara or Message Data 215 as in Campbell, the process of ,for example, generating a postmark using the data parameters would be performed the same regardless of the type of data.

Applicant argues (page 9)
Choi fails to cure the deficiencies of Kara in view of Campbell. Choi describes that “issuance information of the registration provisional acceptance barcode, issuance information of the online stamp barcode, and electronic postmark information of the ordinary mail and registered mail” are stored. Choi, [0058]. However, nowhere does Choi describe “generating an electronic postmark based on the request for the printed barcode, the generated electronic postmark including the physical parameter of the mail piece and the electronic data corresponding to the requested barcode in a payload of the generated electronic postmark”, as claimed. Thus, Applicant submits that Kara in view of Campbell and Choi fails to disclose at least this feature of amended Claim 1.


The Examiner, however, respectfully disagrees. 
Choi further discloses generating a postmark based on parameters such as Measures 130 including weight and barcode data (Fig. 2 & related text). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).
Chamberlain (US 20060231607 A1): discloses the generated electronic postmark including the one or more parameters associated with the mail piece and the electronic data  corresponding to the requested barcode in a payload of the generated electronic postmark (¶ [0043]; fig. 3 & related text).  
Chamberlain et al (US 20040034780 A1) discloses Systems and methods for performing electronic postmarking of data, without directly utilizing a regular electronic postmark (EPM) server (110), including receiving data from a data acquisition device (102), generating a MicroEPM data structure (106) comprising a time stamp, a digital signature, and the received data and transferring the MicroEPM data structure (106) to a regular EPM server (110). 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf